UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHARDEY N'DEA SCOTT,

                    Plaintiff,
                                         No. 20-CV-6921 (LAP)
-against-
                                                ORDER
DYSON DIRECT, INC.,

                    Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The Clerk of the Court shall mark this action closed and

all pending motions denied as moot.

SO ORDERED.

Dated:      July 15, 2021
            New York, New York


                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                  1
